Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/04/2019 has been considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	 Regarding claims 65,66, 68,70, 71, 74,80, and 84 the claim states means for supporting the lens elements. The examiner has interpreted the means for supporting to be a metal wire.
	Regarding claims 66-68 the claim states means for fastening. The examiner has interpreted that the means for fastening to be a piece a wire that secures the lens to the supporting means.
	Regarding claim 74, the claim states a hole means, The examiner has interpreted the hole means to be a hole in the lens.
Regarding claim 78, the supporting metal wire means. The examiner has interpreted that the means for supporting the lens elements and the supporting metal wire means to be the sanme thing. 
Regarding claim 81, the claim states a means for engaging and hooking the eyeglasses to the wearer's head, The examiner has interpreted the means for engaging and hooking the eyeglasses to the wearer's head to be the end of temples that rests on a user’s ear.
Regarding claims 82, the claim states a means for the articulated connection of the means for engaging and hooking to the wearer's head. The examiner has interpreted that the articulated connection of the means to be a hinge.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  wherein the means for fastening the lens elements which are on the supporting means comprise respective first and second longitudinal portions, in particular pin portions which are inserted into corresponding hole means , in particular into the first and second holes, which are provided on the respective lens elements; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 71,  80 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 70 and 71  recites the limitation "means, or member, for supporting the lens elements".  There is insufficient antecedent basis for this limitation in the claim. The examiner has interpreted that  there is just a means, for supporting the lens elements
Regarding claim 80, the phrase "elongate block with a generally prismatic, preferably slightly curved shape, from which there extends, in particular extends rearwardly in use, an element for engaging the wearer's ear,” in claim 80 is a relative phrase which renders the claim indefinite. The phrase " prismatic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to what is exactly meant by prismatic? Is this a reflector piece? What is a prismatic shape?. For the sake of compact prosecution the phrase " elongate block with a generally prismatic, preferably slightly curved shape, from which there extends, in particular extends rearwardly in use, an element for engaging the wearer's ear” has been interpreted by the examiner to mean that a material is formed on the sidepiece with a slight curved shape. 
Claims 82 recites the limitation "prismatic element".  There is insufficient antecedent basis for this limitation in the claim. 
 a widthways extension, or distance between the pin portions of the fastening means, which is between 2 mm and 12 mm, preferably between 3 mm and 6 mm and optimally around 4 mm.” in claim 83 is a relative phrase which renders the claim indefinite. The phrase " which is between 2 mm and 12 mm, preferably between 3 mm and 6 mm and optimally around 4 mm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim, in light of the specification, is unclear as to what range the applicant is trying to claim. The applicant has given two ranges and a value all in the same claim. Then states that the preference is preferably between 3 mm and 6 mm. For the sake of compact prosecution the phrase " a widthways extension, or distance between the pin portions of the fastening means, which is between 2 mm and 12 mm, preferably between 3 mm and 6 mm and optimally around 4 mm” has been interpreted by the examiner to mean  there is a distance between the pin portions of the fastening means, which is between 2 mm and 12 mm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-74-77, 79, 81, 82 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maria (US Patent Publication Number 2010/0231849 A1).
Maria teaches, as claimed in claim 65, eyeglasses (20) comprising (figs 1-7) lens elements (22 and 24), in particular comprising a first and a second lens, adapted to be placed in front of the wearer's eyes, and means for supporting (26) the lens elements, wherein the means for supporting the lens elements comprise metal wire (44) means from which the lens elements are hung.
Maria teaches, as claimed in claim 66, wherein the lens elements (22 and 24) and the supporting means (26) have respective mutual fastening means1.

    PNG
    media_image1.png
    603
    675
    media_image1.png
    Greyscale


Maria teaches, as claimed in claim 68, wherein the lens elements (22 and 24) have respective means for fastening them to the supporting means (26) and which are at the top, in particular intermediate2 (Fig. 1), or preferably central, part of the corresponding lens elements.
Maria teaches, as claimed in claim 69, wherein the supporting means (26) have a structure which is preferably symmetrical (Fig, 3) and which defines transversely opposite first and second bends3 ( Fig 3 ) adapted to support the lens elements, respectively, and wherein the supporting means (26) have respective means for fastening them to the lens elements and which are at an intermediate zone of the respective bend for supporting the respective lens elements.
Maria teaches, as claimed in claim 70, wherein the means for supporting (26) the lens elements are in the form of a single member (44) which the lens elements (24 and 22) are preferably hung from, and wherein the means, or member, for supporting the lens elements are defined by a metal wire element, that is, is in the form of a single metal wire element which supports both the first and second lens elements (Fig. 3).

Maria teaches, as claimed in claim 72, wherein the metal wire element defines the first and second bends (Fig. 3 “), at the respective lens elements, which are identically shaped and extend on a common connecting bridge portion (Fig. 3).
Maria teaches, as claimed in claim 73, wherein the respective bend, in particular of the metal wire element (44), has a main portion which is positioned at the top of the respective lens (24) elements, wherein the respective bend, in particular of the metal wire element, is positioned, or mainly positioned, behind the respective lens elements (Fig.3).
Maria teaches, as claimed in claim 74,  wherein the means for fastening the supporting means which are provided on the lens elements comprise respective hole means (80), in particular in the form of corresponding first and second holes (30 and 80), defining a respective fastening for the supporting means; and in particular wherein the hole means, in particular the first and second holes are in the form of through hole means which extend between, and open onto, the front face and the rear face of the lens elements4 (Fig. 3).
Maria teaches, as claimed in claim 75, wherein the means for fastening the lens elements which are on the supporting means (26) comprise respective first and second longitudinal portions  (See Fig.1),  wherein the means for fastening the lens elements which are on the supporting means (326) comprise respective first and second longitudinal portions  ( See Fig.11) in particular pin portions (382) which are inserted into corresponding hole means (32 and 36), in 5.
Maria teaches, as claimed in claim 76, wherein the respective transverse connecting portion is positioned in front of the lens elements (Fig. 1), that is, in front of the front face of the lens elements, and preferably slightly spaced therefrom (Fig. 1).
Maria teaches, as claimed in claim 77, wherein the respective bend, in particular of the metal wire element, preferably at a respective intermediate, or central, zone thereof, defines a portion for fastening the respective lens elements and which, in particular, has the general shape of a U protruding longitudinally, in particular, extending forward of the main body of the respective bend and especially being defined by the first and second longitudinal portions (80 and 382) and by the corresponding transverse fastening portion.
Maria teaches, as claimed in claim 79, wherein the respective bend of the metal wire (44) element has, on the side opposite to the bridge portion (64), an end portion protruding laterally of the respective lens elements and which, preferably, extends at an angle, in particular slightly at an angle (Fig. 3), towards the back (60), that is, in use, towards the wearer's head.
Maria teaches, as claimed in claim 81, wherein the supporting metal wire means define, in particular at the respective lateral end, means for the articulated connection of the means for engaging and hooking (66) to the wearer's head.
Maria teaches, as claimed in claim 82, wherein the means for the articulated connection of the means for engaging and hooking to the wearer's head are in the form of respective hinge 
Maria teaches, as claimed in claim 84, wherein it comprises nosepiece means to be rested on the wearer's nose (40 and 42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim, 83 are rejected under 35 U.S.C. 103 as being unpatentable over Maria (US Patent Publication Number 2010/0231849 A1).
Maria fails to teach, as claimed in claim 83,wherein the fastening means preferably have a widthways extension, or distance between the pin portions, which is preferably less than half the width of the corresponding lens element, or lens, more preferably, less than a quarter of the width of the corresponding lens element, or lens, and still more preferably less than a fifth of the width of the corresponding lens element, or lens, and specifically, a widthways extension, or distance between the pin portions of the fastening means, which is between 2 mm and 12 mm, preferably between 3 mm and 6 mm and optimally around 4 mm. It would have been an obvious matter of design choice to make the fastening means width to satisfy one of the ranges in width, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 78, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Maria (US Patent Publication Number 2010/0231849 A1) in view of Murai (US Patent Number 5,469,230 A).
Maria fails to teach as claimed in claim 78, wherein the lens elements comprise a respective first and second frame piece, or block, mounting a corresponding first and second lens, respectively; and in particular wherein the supporting metal wire means are connected directly to the frame pieces. In a related endeavor, Murai teaches wherein the lens elements (202 and 207) comprise a respective first and second frame piece (203), or block, mounting a corresponding first and second lens, respectively; and in particular wherein the supporting metal wire means  (205) are connected directly to the frame pieces, 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modified the eyewear apparatus, as taught by Maria, with the frame pieces, as taught by Muari, for the purpose of providing a way so the quality of the appearance of spectacles will be improved (Col. 1, lines 21-22).
Maria teaches, as claimed in claim 80, wherein it comprises means for engaging and hooking (60) the eyeglasses to the wearer's head, in particular comprising respective sidepiece means, especially a first and a second opposite sidepiece for engaging opposite sides of the wearer's head, preferably the wearer's ears (Fig. 3);  Maria fails to teach wherein the respective sidepiece has an elongate block with a generally prismatic, preferably slightly curved shape, from which there extends. In a related art, Murai teaches wherein elongate block  (103)with a, preferably slightly curved shape, from which there extends, in particular extends rearwardly in use, an element for engaging the wearer's ear, in particular extends rearwardly in use, an element 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to modified the eyewear apparatus, as taught by Maria, with the frame pieces, as taught by Muari, for the purpose of providing a way so the quality of the appearance of spectacles will be improved (Col. 1, lines 21-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

26 February 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        
        2  Intermediate definition is coming between two things in time, place, order, character, etc. (https://www.lexico.com/definition/intermediate) the two fasteners are located in between the edges of the lens 
        3 The bends are located at the ends of the lens where the wire enters on lens 22 second bend is where the wire exits on lens 24
        4 Shows wire going in and out of the lens
        5  The longitudinal portions are the pins ging into the holes and the transverse portion it he bar inbetween the two portions.